UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1711


CAROL WILLIAMS,

                  Plaintiff - Appellant,

          v.

PRINCE WILLIAM COUNTY, VIRGINIA,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-01247-CMH-IDD)


Submitted:   March 22, 2016                 Decided:   April 14, 2016


Before WILKINSON, GREGORY, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Victor M. Glasberg, Maxwelle C. Sokol, VICTOR M. GLASBERG &
ASSOCIATES, Alexandria, Virginia, for Appellant.   Michelle R.
Robl, County Attorney, Megan E. Kelly, Senior Assistant County
Attorney, Jeffrey R.B. Notz, Assistant County Attorney, Prince
William, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carol Williams brought this action against her employer,

Prince    William       County,      Virginia,     alleging    she    was        sexually

harassed and discriminated and retaliated against, in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.    §§ 2000e      to     2000e-17      (2012).     Challenging         only     the

district court’s dismissal of her retaliation claim, Williams

asserts that the district court erred when it determined she

failed to state an adverse employment action because the court

applied      the   wrong      standard      for   assessing    adverse      employment

action in the context of a retaliation claim.                  We agree.

       We review de novo the grant of a motion to dismiss under

Fed. R. Civ. P. 12(b)(6).               See Coleman v. Maryland Ct. of App.,

626   F.3d     187,    190    (4th   Cir.    2010).     When   ruling       on    such   a

motion, we “must accept as true all of the factual allegations

contained in the complaint.”                 Erickson v. Pardus, 551 U.S. 89,

94    (2007)    (per    curiam).         A   complaint    “need      only    give     the

defendant fair notice of what the claim is and the grounds upon

which it rests.”             Id. at 93 (alteration and internal quotation

marks    omitted).           However,    “plaintiffs     may    proceed      into     the

litigation process only when their complaints are justified by

both law and fact.”             Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).             Thus, to survive a motion to dismiss, the

complaint must only “state[] a plausible claim for relief” that

                                             2
“permit[s] the court to infer more than the mere possibility of

misconduct”    based    upon    “its   judicial   experience        and    common

sense.”    Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see Wag

More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir. 2012) (“At

bottom, a plaintiff must nudge [her] claims across the line from

conceivable to plausible to resist dismissal.” (alteration and

internal quotation marks omitted)).

     Title    VII    prohibits    an   employer   from   “discriminat[ing]

against any of [its] employees . . . because [the employee] has

opposed any practice made an unlawful employment practice by

[Title VII].”       42 U.S.C. § 2000e-3(a) (2012).          Because Williams

presented no direct evidence of retaliation, the district court

properly     analyzed   her    retaliation    claim    under       the     burden-

shifting paradigm set forth in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-05 (1973).           Under this framework, a plaintiff

establishes a prima facie case of retaliation by demonstrating

“(1) engagement in a protected activity; (2) adverse employment

action; and (3) a causal link between the protected activity and

the employment action.”        Coleman, 626 F.3d at 190.

     However, we conclude that the district court applied too

stringent a standard for determining what constitutes an adverse

employment     action    for     purposes    of   stating      a    Title     VII

retaliation    claim.     The    district    court    found    that       Williams

failed to state an adverse employment action to establish her

                                       3
retaliation claim for the same reasons she failed to state an

adverse     employment              action        to     establish         her        substantive

discrimination             claim.            However,            unlike         a     substantive

discrimination          claim,       the    adverse       action     component            of       Title

VII’s      antiretaliation                 provision        “is          not        limited           to

discriminatory actions that affect the terms and conditions of

employment.”           Burlington N. & Santa Fe Ry. Co. v. White, 548

U.S. 53, 64 (2006).                 Instead, the adverse action component of

Title     VII’s        antiretaliation         provision           can     be       satisfied         by

showing that the employer took “materially adverse” action in

response to an employee engaging in a protected activity, “which

in this context means it well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.”

Id. at 68 (internal quotation marks and citations omitted).

     In the context of job reassignment allegations, as in this

case,     the        Supreme    Court       has        stated     that,     although           a     job

reassignment          is     “not    automatically              actionable,”         it    may        be

“materially adverse depend[ing] upon the circumstances of the

particular case, and should be judged from the perspective of a

reasonable person in the plaintiff’s position, considering all

the circumstances.”                 Id. at 71 (internal quotations marks and

citations omitted).              While changes to the terms, conditions, or

benefits        of     the     plaintiff’s         employment        are        factors        to    be

considered when evaluating “all the circumstances,” the lack of

                                                  4
such changes is not dispositive on the adverse action component

of a retaliation claim.      See id. at 64, 71; see also Lettieri v.

Equant Inc., 478 F.3d 640, 650 n.2 (4th Cir. 2007) (noting that

the Supreme Court’s decision in Burlington Northern broadened

the   Fourth    Circuit’s   adverse    employment      action    standard       to

consider injuries and harms beyond the terms and conditions of

employment).      Therefore, all circumstances indicating that an

action was harmful and materially adverse to the employee should

be    considered.        Given     Williams’    allegations           about    the

unfavorable circumstances she experienced after she filed her

EEO complaint, we conclude that it was error for the district

court to summarily dispose of Williams’ retaliation claim for

the same reasons it disposed of Williams’ discrimination claim.

      We also conclude that it was error for the district court

to    analyze   only    whether    Williams’    transfer      constituted       an

adverse    employment    action.      Namely,    it    is   undisputed        that

Williams was informed of her transfer before she filed her first

EEO complaint.      Thus, Williams’ transfer could not have been in

retaliation for her EEO complaints.             Contrary to the district

court’s limitation, however, Williams’ complaint alleged several

additional actions that occurred after her transfer, and which

could be construed as adverse employment actions.

      In   particular,    Williams    alleged   that    she     was    denied    a

deserved pay increase, had her office and equipment taken away

                                      5
or   limited,       and     was      excluded       from        meetings        and    given

unattainable       goals    in    her     performance      evaluation.           It    is    at

least     plausible       that     such    actions       would    have     dissuaded         a

reasonable      employee     from       making     or    supporting        a    charge      of

discrimination.         See Burlington N., 548 U.S. at 68.

     Accordingly, we vacate the district court’s order to the

extent    it    dismissed        Williams’       retaliation      claim        because      she

failed to sufficiently allege an actionable adverse employment

action,     and    we     remand     to    the     district       court    for        further

proceedings. *      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court    and    argument       would    not    aid   the      decisional

process.

                                                                 VACATED AND REMANDED




     * By this disposition, we indicate no view as to the merits
of Williams’ retaliation claim.



                                             6